Citation Nr: 1003235	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for anxiety and 
depression.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for bladder cancer, 
claimed as due to Agent Orange exposure.

6.  Entitlement to service connection for prostate cancer, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefits sought on 
appeal.

In a June 2007 informal conference report, the Veteran 
indicated that he wished to withdraw his claims for residuals 
of asbestos exposure-this included his claim for breathing 
problems.  Although the Veteran has indeed withdrawn his 
claims of service connection for bladder and prostate cancer 
based on his theory of exposure to asbestos, he did not 
withdraw these issues on the theory of entitlement based upon 
herbicide exposure.  As such, the issues of entitlement to 
service connection for bladder and prostate cancer due to 
Agent Orange exposure remain on appeal.  Additionally, the 
Veteran's claim of entitlement to service connection for 
herbicide exposure remains on appeal.

In September 2009, the Veteran appeared and testified at a 
Travel Board hearing at the Los Angeles RO.  The transcript 
is of record.  As will be noted below, the Veteran has 
withdrew his appeal of service connection for anxiety and 
depression at his Travel Board Hearing.  

The issues of entitlement to service connection for PTSD, 
bladder cancer, prostate cancer, bilateral hearing loss, and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In September 2009, prior to the promulgation of a 
decision in the appeal, the Board received the Veteran 
withdrawal of the appeal of service connection for anxiety 
and depression.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for anxiety and depression 
by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Anxiety and depression

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2009).  The 
Veteran has withdrawn the appeal of service connection for 
anxiety and depression and, hence, there remains no 
allegation of error of fact or law of this claim for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of entitlement to 
service connection for anxiety and depression, and it is 
dismissed.


ORDER

The appeal of entitlement to service connection for anxiety 
and depression is dismissed.


REMAND

In light of the VCAA, further evidentiary development is 
necessary regarding the service connection claims for PTSD, 
bladder cancer, prostate cancer, bilateral hearing loss, and 
tinnitus.  

PTSD

The Veteran contends that he experienced traumatic events in 
service that resulted in his current psychiatric problems.  
The Veteran, however, has not yet provided a more detailed 
account of his claimed stressors.  The Veteran has alleged 
that he saw a man go overboard, and that a plane missed the 
resting gear on the ship and flew off the end of the ship.  
The Veteran also reported having to stand on watch while 
aboard, and he had to man the ship's guns-even firing them.  
He further testified that he saw shipmates disfigured and 
maimed, and witnessed a shipmate hit and killed by a metal 
fragment from an onboard crash.  The Veteran served aboard 
the USS Midway.  

From November 2004 to February 2007, the Veteran sought 
private mental health treatment.  He was noted to have 
depressive disorder, not otherwise specified, in partial 
remission, and rule-out pain disorder.  The clinical 
psychologist generally indicated that the Veteran's 
depression, anxiety, and nervousness were primarily related 
to his work-related bladder cancer surgery.  These private 
records reflect no complaints of psychiatric symptoms 
associated with the Veteran's service.  

The Veteran's treating psychologist indicated in a November 
2005, letter that the Veteran reported stressors as noted 
above.  The Veteran further told him that he was assigned to 
a 16-inch gun and spent 12 hours daily firing inland, and he 
wondered whom he may have killed or injured.  He indicated 
that his most frightening assignment in service was when he 
was a point man for a marine landing party.  The Veteran 
never had to fulfill those duties, but the thought of it 
provoked anxiety in him.  This psychologist did not diagnose 
the Veteran as having any specific disability related to 
these reported stressors, but noted the Veteran "to be a 
very credible, sincere, and honest individual who retains a 
number of unresolved issues pertaining to his service in the 
Navy."  

Recent VA treatment records reflect a diagnosis of delayed 
onset PTSD, mood disorder, and polysubstance abuse in early 
sustained remission.  The PTSD diagnosis was based upon the 
Veteran's recollections of in-service stressors, but there is 
no evidence that the Veteran's stressors have been verified, 
nor does it appear that the Veteran has any awards or 
citations evidencing involvement in combat operations.  

In a September 2009 letter, the Veteran's treating 
psychologist indicated that the Veteran exhibited and 
experienced a number of the cardinal features of PTSD.  The 
psychologist also noted the same stressors as described in 
his 2005 letter.  

As noted above, in recent VA treatment records the Veteran 
was diagnosed as having PTSD, but there was no indication 
that this diagnosis was based upon any corroborated 
stressors.  In light of the evidence of record, the Board 
finds that a remand is necessary to request an attempt to 
verify the Veteran's claimed stressors.  The Veteran should 
be requested to specify a three-month timeframe for 
occurrence of his alleged stressors.  The Board finds that a 
remand is necessary for an attempt to be made to verify any 
claimed stressors, and if they are corroborated, then a VA 
examination should be scheduled to determine whether the 
Veteran has a valid PTSD diagnosis, or other psychiatric 
disorder, related to his period of honorable service.  

Bladder and prostate cancer

The Veteran contends that his bladder and prostate cancer are 
attributable to his claimed Agent Orange exposure in service.  
Pertinent medical treatment records reflect treatment for 
both bladder and prostate cancer.  

In the June 2007 Decision Review Officer (DRO) hearing, the 
DRO indicated that the RO would stay the Veteran's claims of 
bladder and prostate cancer due to Agent Orange exposure 
pending the resolution of the Haas v. Nicholson, 20 Vet. App. 
257 (2006) case.  

That stay was imposed after the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a Board 
decision, which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed it to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  A stay was imposed on appeals in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.

Subsequently, the Federal Circuit issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed 
the Court, holding that the Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  The Federal Circuit issued a mandate in Hass 
effective October 16, 2008.  The appellant in Haas filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the 
denial of the writ, VA's Office of General Counsel has 
advised that adjudication of the previously stayed cases may 
resume.  

The Board notes that these claims were not indicated on the 
January 2008 supplemental statement of the case as being on 
appeal.  In light of the evidence received since the last 
consideration of these issues, the Board remands the claims 
of service connection for bladder and prostate cancer due to 
Agent Orange exposure to the RO for any appropriate action in 
light of the findings in Haas.  

Bilateral hearing loss and tinnitus

The Veteran contends that he was exposed to significant 
aircraft and artillery noise during service.  The Veteran's 
military occupational specialty (MOS) was that of seaman, and 
he also reported that his duties included working in the 
gunnery.  He testified that he has experienced ringing in his 
ears and decreased hearing acuity since his discharge from 
service.  The Veteran is certainly competent to report these 
symptoms.  He also recalled shooting off canons and what he 
characterized as 30 to 40 pound bullets.  He advised that he 
was not provided hearing protection during service.  

Although the Veteran's limited post-service treatment records 
are devoid of any complaints of bilateral hearing loss and 
tinnitus, the Veteran has competently stated that he has 
experienced diminished hearing acuity and ringing in the ears 
since service.  Additionally, the Veteran has reported 
significant noise exposure during service.  Moreover, the DRO 
from the June 2007 hearing indicated that the RO would 
probably go ahead and get the Veteran a VA audiological 
examination.  There appears to be no attempt to schedule the 
Veteran for this examination.  As such, the Board finds that 
a VA examination should be scheduled and an opinion obtained 
as to whether any current bilateral hearing loss and/or 
tinnitus was caused or worsened by the Veteran's service.  

VCAA notice

The Board also notes that the Veteran was not provided with 
notice compliant with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), regarding the five elements of a service 
connection claim.  Upon remand, the Veteran should also be 
provided this notice. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide notice 
compliant with the VCAA, including notice 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), and perform all 
development deemed necessary. 

2.  After conducting any indicated 
development, the RO/AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
bladder cancer and prostate cancer, 
claimed as due to Agent Orange exposure in 
light of the findings in Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008).  Perform 
any development deemed necessary.  

3.  The Veteran should be requested to 
provide a detailed account of his claimed 
stressors during service.  If the Veteran 
submits information with enough 
specificity regarding his claimed 
stressors, perform all development deemed 
necessary to corroborate these stressors.  

4.  Thereafter, if there has been stressor 
corroboration, arrange for a VA 
psychiatric examination of the Veteran and 
request the examiner to confirm or rule 
out a diagnosis of PTSD and to identify 
explicitly the stressor(s) supporting any 
PTSD diagnosis.  The examiner should also 
determine the nature and etiology of any 
acquired psychiatric disorders.  If an 
acquired psychiatric disorder, other than 
PTSD, is diagnosed, then the examiner 
should provide an opinion as to whether it 
is at least as likely as not related to 
the Veteran's period of service.  All 
indicated studies should be performed.

The claims file must be made available to 
the examiner.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any bilateral hearing loss and 
tinnitus.  The Veteran's claims folder 
should be made available to the examiner.  
The examiner is to perform all necessary 
clinical testing.  The examiner should 
then render an opinion as to whether it is 
at least as likely as not that any current 
bilateral hearing loss and tinnitus had 
their onset in service.  The examiner 
should discuss the significance of the 
Veteran's contentions regarding in-service 
noise exposure.  The examiner should 
provide rationale for all opinions given.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

6.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


